Citation Nr: 0816274	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-18 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a compensable rating for right foot 
peripheral neuropathy prior to November 13, 2002

2.  Entitlement to a rating in excess of 10 percent for right 
foot peripheral neuropathy from November 13, 2002

3.  Entitlement to a compensable rating for left foot 
peripheral neuropathy prior to November 13, 2002.

4.  Entitlement to a rating in excess of 10 percent for left 
foot peripheral neuropathy from November 13, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to August 1968.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision of the Albuquerque Regional Office (RO) 
of the Department of Veterans Affairs (VA) that in pertinent 
part granted service connection for neurological and 
circulatory problems of each foot, as secondary to diabetes, 
rated noncompensable for each foot.  A November 2003 rating 
decision increased the rating for disability of each lower 
extremity to 10 percent, effective from November 13, 2002.  
The issues have been characterized to reflect that "staged" 
ratings have been assigned.  In November 2005, the Board 
remanded these matters for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Board notes that additional evidence pertinent to the 
matters on appeal (a private physician's statement dated in 
November 2007) was received in January 2008 (subsequent to 
the issuance of the September 2007 supplemental statement of 
the case (SSOC)).  This evidence has not been reviewed by the 
RO and the veteran has not waived RO consideration of this 
additional evidence.  Accordingly, the RO must be given the 
opportunity to review the claim in light of this evidence 
before the Board can enter a decision.  See 38 C.F.R. § 
20.1304(c).

Further, the November 2007 physician's statement indicates 
that the veteran's bilateral peripheral neuropathy may have 
worsened since the most recent VA examination in December 
2006.  Consequently, a current examination is needed.

Finally, the complete records of the veteran's treatment by 
the private physician who provided the November 2007 
statement are not of record.  As reports of such treatment 
may contain pertinent information, they must be secured.  The 
veteran is advised that under 38 C.F.R. § 3.158(a), if 
evidence requested in connection with an original claim or a 
claim for increase in not furnished within one year of the 
request, the claim will be considered abandoned. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
any releases necessary, and the RO should 
secure for the record complete treatment 
records of the veteran's lower extremity 
disabilities since 2001 from A.M., M.D., 
in Las Cruces, New Mexico.  All records 
obtained should be associated with the 
claims folder.

2.  The RO should then arrange for the 
veteran to be examined by a neurologist to 
determine the current severity of his 
diabetic neuropathy of both lower 
extremities.  The veteran's claims files 
and a copy of the criteria for rating 
peripheral nerve disability must be 
available to the examiner for review in 
conjunction with the examination.  Any 
indicated tests or studies should be 
completed.  The examiner should identify 
the nerve or nerves affected, and should 
indicate whether the symptoms shown are 
best described as neuritis or neuralgia.  
If there is a difference in the level of 
impairment shown in the separate 
extremities, such difference(s) should be 
described in detail.  The examiner should 
comment on the functional impairment that 
would be expected from the symptoms 
shown/pathology found.

3.  The RO should then readjudicate the 
remaining claims, with consideration of 
all evidence received since the most 
recent SSOC in September 2007 (and in 
particular the November 2007 statement 
from Dr. M.)  The readjudication should 
include review of the propriety of 
encompassing both neurological and 
circulatory impairment in a single rating.  
If they remain denied, the RO should issue 
an appropriate SSOC, and give appellant 
and his representative the opportunity to 
respond.  (If circulatory impairment 
remains encompassed in the rating for 
neurological impairment under Code 8520, 
the SSOC must include an explanation why 
such is proper.)  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

